IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,452 & AP-75,453


EX PARTE PATRICK HALL, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 991261 and 991262 IN THE 331ST JUDICIAL DISTRICT COURT 

FROM TRAVIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of taking a
weapon from a peace officer and assault on a peace officer and sentenced to twenty years' and
ninety-nine years' imprisonment, respectively.  The Third Court of Appeals affirmed his convictions.
Hall v. State, nos. 03-99-00339-CR and 03-99-00340-CR (Tex. App. - Austin, March 2, 2000, no
pet.) 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify applicant that his conviction had been affirmed and failed to advise him of his
right to petition for discretionary review pro se. We remanded this application to the trial court for
findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
applicant that his convictions had been affirmed and failed to advise him of his right to petition for
discretionary review pro se.  The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Third Court of Appeals
in Cause Nos. 03-99-00339-CR and 03-99-00340-CR that affirmed his convictions in Case Nos.
991261 and 991262 from the 331st Judicial District Court of Travis County, Texas.  Applicant shall
file his petition for discretionary review with the third Court of Appeals within 30 days of the date
on which this Court's mandate issues.

Delivered: June 21, 2006
Do not publish